ACCEPTED
                                                                   01-15-00225-CV
                                                        FIRST COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                             7/23/2015 12:52:02 PM
                                                             CHRISTOPHER PRINE
                                                                            CLERK

              NO. 01-15-00225-CV

        IN THE FIRST COURT OF APPEALS
                                               FILED IN
                HOUSTON, TEXAS          1st COURT OF APPEALS
                                            HOUSTON, TEXAS
                                        7/23/2015 12:52:02 PM
             AARON CHEVALIER,           CHRISTOPHER A. PRINE
                                                 Clerk
                                           Appellant,
                      V.


               WM ROBERSON,

                                           Appellee.

FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
      TO FILE APPELLANT/APPELLEE’S BRIEF


              ON APPEAL FROM
             CAUSE NO. 1058132
     COUNTY CIVIL COURT AT LAW NO. ONE
          HARRIS COUNTY, TEXAS
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Aaron Chevalier

name, files this Unopposed First Motion to Extend Time to File Appellant’s Brief.

       Appellant’s opening brief is currently due on July 23, 2015.

       Counsel for Appellant requests a 30-day extension of time to file its brief, making

the brief due on August 24, 2015. This is the first request for extension of time to file the

opening brief.

       Counsel for Appellee relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, counsel for Appellee requests an

extension on the grounds that Counsel for Appellee has been ill since July 18, 2015 and is

currently still ill. As a solo practitioner, Counsel does not have assistance from other

attorneys to finalize the brief.     In addition, Counsel for Appellee has a primary

responsibility in the lawsuit under Cause No. 35,752; Custom Care Remodeling, LLC v.

Linda Lee Ellegan, In the 21st Judicial District Court of Washington County, Texas which

has extensive discovery due within the next 20 days, which counsel has been spending a

great deal of time on. Counsel represents the Defendant in that case. In addition,

Counsel will need to request a supplemental trial court record as it doesn’t appear that all

of the items on Appellant’s timely designation where included in the record.

       Counsel for Appellee seeks this extension of time to be able to prepare a cogent

and succinct brief to aid this Court in its analysis of the issues presented. This request is

not sought for delay but so that justice may be done.
       The undersigned has emailed Appellee to determine if he was opposed to the

motion. Appellee has not responded to Appellant.

       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Rule of Appellate

Procedure 10.2.

                                  PRAYER FOR RELIEF

       For the reasons set forth above, Appellee requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant’s Brief and extend the

Deadline for Filing the Appellant’s Brief up to and including August 24, 2015 and grant

Appellant all other relief to which it may be entitled.

                                           Respectfully submitted,




                                           ______________________
                                           Nasischa Anderson
                                           State Bar No.: 24031700
                                           1811 Bering Dr., Suite 300
                                           Houston, Texas 77057
                                           Telephone: (281) 652-5579
                                           Facsimile: (832) 201-7354
                                           ATTORNEY FOR MOVANT Counsel for
                                           Appellant
                            CERTIFICATE OF CONFERENCE

      I certify that I have made a reasonable attempt to confer with Appellee but

Appellee has not responded. I have been unable to confer with Appellant.




                                                Nasischa Anderson


                               CERTIFICATE OF SERVICE

      I certify that on July 23, 2015, I mailed a copy of this motion to the following

counsel by First Class U.S. Mail to:

      WM Roberson
      P.O. Box 842583
      Houston, Texas 77284-2583




                                                Nasischa Anderson